United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3291
                                   ___________

Maureen McNeil,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Missouri Annual Conference of The     *
United Methodist Church; Heartland    * [UNPUBLISHED]
South District, United Methodist      *
Church; Robert Schnase; Sally         *
Haynes,                               *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: March 4, 2011
                                Filed: March 11, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Maureen McNeil appeals the district court’s1 dismissal of her
disability-discrimination suit removed from Missouri state court. After careful de
novo review, see Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 317 (8th
Cir. 2004), this court affirms. The district court correctly concluded that it lacked

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
subject matter jurisdiction because McNeil’s Americans with Disabilities Act (ADA)
claim fell within the “ministerial exception” this court recognized in Scharon v. St.
Luke’s Episcopal Presbyterian Hosps., 929 F.2d 360, 362 (8th Cir. 1991)
(“[p]ersonnel decisions by church-affiliated institutions affecting clergy are per se
religious matters and cannot be reviewed by civil courts”; doing so would implicate
the First Amendment’s Free Exercise Clause). See Hollins v. Methodist Healthcare,
Inc., 474 F.3d 223, 225 (6th Cir. 2007) (applying exception to ADA claim; exception
bars employment-discrimination claim when employer is religious institution and
employee was ministerial employee); see also Elvig v. Calvin Presbyterian Church,
375 F.3d 951, 961 (9th Cir. 2004) (church’s selection of its ministers is unfettered, and
its true reasons – whatever they may be – are therefore unassailable).

      Accordingly, this court affirms. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-